Evaluation of the Dublin system (debate)
The next item is the report by Mrs Lambert, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the evaluation of the Dublin system.
rapporteur. - Mr President, I should also like to thank the shadow rapporteurs for their serious interest and commitment, and all those who have contributed to this report.
The Dublin II Regulation, as you will know, is part of the European common asylum system and it determines which Member State is responsible for the examination and determination of an asylum claim. Its effect is also linked very much to the sound implementation of other directives, such as the Reception and the Procedures Directives.
Our committee report makes clear that the Dublin Regulation, and indeed the system as a whole, is a system based on mutual trust and reliability, so that all Member States have to fulfil their responsibilities.
We have a number of concerns which we address in this report - although I obviously will not address them all here - about the quality of delivery in terms of the asylum system, the impact on the individuals concerned and whether Dublin II is effective overall. What problems does it create for some Member States? Are we almost looking at something and making it too simple for the complexity of the issue?
On the quality of delivery, we know that there are enormous variations between Member States in delivering a fair and thorough examination of claims for protection. This is unjust for the individual and unfair to other Member States. In fact, looking at one or two Member States within the European Union, if you were an asylum-seeker really fearing for your life you would have to be almost suicidal to claim asylum in one or two of them, because your chances of having your claim recognised would be so low and, therefore, your risk of return would be very high.
So we agree as a committee that we wish to see systematic measures taken against those Member States which fail in this respect. A majority in the committee also wants to see the Dublin transfers to such Member States stopped until failures are rectified - although there is an amendment on this issue which we will vote on tomorrow.
For the individuals concerned, we want to see a clear improvement in the quality and consistency of decision-making. We want to see cases fully examined on transfer and not closed due to technicalities (our paragraph 11). We want clear information provided to those coming under the Dublin Regulation; we also want to increase the possibility of family reunion and a wider definition of family for this purpose - although, again, I know there is an amendment on this - so that, for example, a minor can be transferred to live with their sole family member in the European Union, even if that person is a cousin rather than a sibling.
We also want clear procedures in relation to minors, who should only be transferred for the purpose of family reunion; these procedures should include their representation and accompaniment throughout, so that no child is lost in transit, as has unfortunately happened on a number of occasions. We are also asking for greater use of the humanitarian clause, for example, for those who are particularly vulnerable.
We have concerns about the potential extension of Eurodac for purposes other than identification. The Council and the Commission will be aware that Parliament takes such issues very seriously.
As regards the problems - and I know that other colleagues will talk more on this - one of the issues which also concerns us is that Dublin II can create pressure on certain Member States which find themselves as primary points of entry to the European Union for asylum-seekers. We are, therefore, asking the Commission to bring forward proposals on so-called 'burden sharing' which are not just financial but actually provide a solution for the Member States and the individuals affected.
Vice-President of the Commission. - (FR) Mr President, the application of the Dublin system was technically and politically evaluated during the debate commenced in 2007 following the Green Paper on the future Common European Asylum System.
Based on the conclusions of this dual evaluation, the Commission intends to propose, before the end of the year, amendments to the Dublin and Eurodac Regulations while retaining the basic principles of the Dublin system. The aim is to reinforce both the efficiency of the system and the protection of those concerned.
Mr President, ladies and gentlemen, I must thank Parliament for instigating this debate on these future amendments. This is a debate that is shaping up to be constructive and undoubtedly intense. The Commission shares the concerns expressed in your report, Mrs Lambert, as regards the shortcomings. It agrees with the conclusion that the success of the Dublin system depends on greater harmonisation of protection standards at EU level. This is the way to guarantee equal access to protection for all asylum seekers transferred to other Member States.
We need both this greater harmonisation of the laws of the Member States on asylum and also an increase in practical cooperation as envisaged in the second phase of the Common European Asylum System.
The Commission plans to better define the procedures and time-limits to be respected and also to improve the quality and reliability of the data contained within the Eurodac database.
Mr President, ladies and gentlemen, I do not wish to go into too much detail, but it is true that we are considering a series of amendments. These include improving the information given to asylum seekers, making the right of appeal more effective, ensuring that the detention of asylum seekers is not arbitrary, clarifying the conditions and procedures to be respected in the application of the humanitarian clause, offering more guarantees for unaccompanied minors, and expanding the right to family reunification for asylum seekers and beneficiaries of subsidiary protection.
Although, despite everything, the evaluation of the Dublin system has been positive, it is also true that this system has led to additional burdens for certain Member States which have limited capacity for reception and absorption while, at the same time, being subject to particular migratory pressure due to their geographical situation.
The Commission is considering the possibility of introducing a temporary suspension of the application of the Dublin provisions for an overburdened Member State and also creating teams of asylum experts who may be called upon by these somewhat overburdened Member States.
The Commission takes note of the substantial and constructive recommendations contained in Parliament's report. We will not spare any efforts in taking all the necessary steps to respond to the concerns expressed by Parliament in its report on the operation and impact of the Dublin system.
Thank you Mrs Lambert, ladies and gentlemen. I am going to listen to you closely as I am convinced that perfecting the right of asylum is an important issue for the future and, I would say, for our design of Europe which must remain true to its great tradition of welcoming people.
This law needs to be revised. Let me try to explain why. When this law was issued, the aim was that anyone seeking asylum - that is, asking for protection - could do so in the country in which they first landed. This seems reasonable, but when this law was issued, no-one ever imagined, especially in this day and age, that many people would end up entering and arriving in the European Union or a Member State by boat, crossing the Atlantic or the Mediterranean Sea to enter the European Union. This was never the idea of this Regulation, and now it is forcing countries in this situation to welcome these people who arrive by boat, in a disproportionate, difficult and serious situation. I am pleased to hear Commissioner Barrot say here that one of the possibilities for revision of this Regulation is to temporarily suspend it in the case of those countries that are bearing a disproportionate share of a particular burden. This is what we need: either this, or a well-functioning mechanism, one of solidarity, which permits immigrants arriving in a country bearing such a burden to proceed to another EU country. It is imperative that this revision is carried out, and as soon as possible.
on behalf of the PSE Group. - (FR) Mr President, the Dublin system must be used to determine the Member State responsible for examining an asylum application. However, this system is deeply unjust. Asylum seekers can sometimes therefore be returned to a Member State which it is known will reject their asylum application whereas the Member State in which they are found would have granted them refugee status. This is the first injustice.
In addition, this system poses a problem of solidarity between Member States. It is well-known that Member States situated at the external borders of Europe bear a greater burden. On our return from Malta, we demanded that the very principle of the Dublin system be questioned. We believe that the Member State responsible for examining an asylum application should not necessarily be the first country entered. There must be solidarity in the examination of applications.
We have observed serious shortcomings, particularly with regard to the protection of unaccompanied minors. We have seen that Member States do not sufficiently use the instruments allowing minors to be reunited with members of their families present in another Member State. We also want minors to be able to join, for example, aunts and uncles in another Member State, rather than being left to their own devices. We must therefore extend the idea of the family.
Finally, we deplore the virtually systematic use by some Member States of the detention of people awaiting a Dublin transfer. We would point out that these people are applying for international protection and that their application has not yet been examined in detail. The evaluation of the Dublin II Regulation must therefore allow us to correct the serious shortcomings that we have observed during our visits to the detention centres. We have visited numerous detention centres and I must tell you that some of these visits have left us quite disgusted.
I must remind you that the aim of the Dublin Regulation is to determine the Member State responsible for examining the asylum application. The Regulation must allow access to the asylum system and must guarantee that a Member State carries out a detailed examination of every asylum application.
The European Union must not ignore its responsibility towards third countries. It must guarantee protection of the right of asylum.
on behalf of the ALDE Group. - (NL) Mr President, first of all I should like to thank the rapporteur for what was generally a balanced piece of work. I do not want to split hairs over a few details therefore. Besides, if we are completely fair, the evaluation is already quite dated.
Priority number one, at least as far as the Group of the Alliance of Liberals and Democrats for Europe is concerned, is to bring the available data from the Member States up to the same standard. Only then will a really good, and therefore effective, evaluation be possible. The Member States really do need to work on this, with the necessary guidance from the European Commission, of course.
It is important to emphasise - and obviously I am making a different distinction here from Martine Roure - the fact that, on the basis of the transfer data obtained, we cannot conclude that the Dublin system as such results in a disproportionate transfer burden for the Member States at Europe's external borders. Of course - and that is what the rapporteur and also what the Commissioner said - the geographical position of these Member States means that they are confronted with a substantial burden. That is precisely the reason why the ALDE Group has been arguing all this time for a compulsory burden-sharing mechanism alongside the Dublin system, not only in terms of financial and material resources but also in terms of putting in manpower on the ground. After all, all 27 Member States are responsible for what is going on at Europe's external borders.
I am also very intrigued, Commissioner, about what exactly you mean by the possibility of temporary suspension. What does that involve? Does it mean that the asylum seeker can choose the Member State he wants to go to, that he is free to travel on? If it does, that would seriously undermine the political message of the Dublin system. In short, just go for the compulsory solidarity mechanism that we have been arguing for all this time.
Finally, if the EU wants to retain its credibility, there really does have to be an adequate and consistent level of protection in all 27 Member States. The importance of a proper common asylum procedure and corresponding status cannot be over-emphasised.
on behalf of the IND/DEM Group. - (NL) Mr President, Mrs Lambert's report should spur us on to deliberate seriously on this issue. The facts that the report describes are worrying. While the European Commission continues with new initiatives in the area of asylum and legal immigration, it appears that the implementation cannot be controlled. The cost calculation, data on asylum applications and the handling of personal details are inadequate. I find that a worrying conclusion. If the Dublin system already does not operate as it should, how will it work with the new initiatives on migration? Can this House rely on the Council and the Commission to make serious work of the cost calculation? Will the protection of personal data be taken seriously then?
I am very keen to hear what conclusion the Council draws from Mrs Lambert's report. It is clear to me that the Dublin system is not perfect yet. Can the Council investigate whether the exchange of data will work properly with the new initiatives on asylum and migration?
(EL) Mr President, the Dublin II system for granting asylum should, at long last, be revised. Firstly, it is not truly European: it does not guarantee genuine solidarity and support for those Member States that receive a disproportionate number of asylum seekers owing to their geographical location.
The second and more important reason why it should be revised is that such disproportionate numbers often directly threaten the humanitarian principles and the obligation to treat people arriving at our borders in search of protection with dignity.
We know that occasionally many Member States are either perfectly reasonably unable to fulfil their obligations according to the regulation or, in the worst case, they hide behind a lack of European solidarity to justify even extreme violations of human rights committed by their authorities.
Practices such as detaining minors in unacceptable conditions and the wholesale rejection of asylum applications on political grounds are not justified by any lack of solidarity. We also know, however, that other Member States that do not face such problems consider their humanitarian obligation fulfilled if they accuse other states. We hear nothing about solidarity, however.
Thus Dublin II has in practice led to a series of accusations and counter-accusations between Member States. The only real losers are the asylum seekers. It is therefore of crucial importance to establish a genuine common European asylum system.
The debate will be resumed after the debate on Georgia.